CUSIP No. 549333201 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1)* Under the Securities Exchange Act of 1934 LUCAS ENERGY, INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Lucas Energy Shareholders for Change c/o Jeffrey E. Eberwein 4 Lockwood Avenue Old Greenwich, Connecticut 06870 (917) 576-9420 Frederic Dorwart Frederic Dorwart, Lawyers 124 East Fourth Street Tulsa, Oklahoma 74103 (918) 583-9922 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 5, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS Jeffrey Eberwein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 1 1 NAMES OF REPORTING PERSONS Alfred John Knapp, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF, AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 2 1 NAMES OF REPORTING PERSONS CCM Opportunistic Partners, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 3 1 NAMES OF REPORTING PERSONS CCM Opportunistic Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA 4 1 NAMES OF REPORTING PERSONS Aaron J. Kennon 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 5 1 NAMES OF REPORTING PERSONS David M. Heikkinen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 6 Item 1.Security and Issuer Item 1 is hereby amended by deleting Item 1 of the Initial 13D in its entirety and replacing it with the following: The Schedule 13D filed with the Securities and Exchange Commission on September 27, 2012 (the “Initial 13D”) by the Reporting Persons (defined below) with respect to the common stock, $0.001 par value per share (the “Common Stock”), of Lucas Energy, Inc. (the “Issuer” or the “Company”) is hereby amended by this Amendment No. 1 to furnish the additional information set forth herein.The principal executive office address of the Issuer is 3555 Timmons Lane, Suite 1550, Houston, Texas 77027. Item2.Identity and Background Item 2 of the Initial 13D is hereby amended at add the following: As of the close of business on October 15, 2012, Messrs. Eberwein, Knapp, Kennon, Heikkinen, CCM Partners and CCM Advisors are no longer members of Lucas Energy Shareholders for Change and shall cease to be Reporting Persons immediately after the filing of this Amendment No. 1. Item3.Source and Amount of Funds or Other Consideration Item 3 is hereby amended by deleting Item 3 of the Initial 13D in its entirety and replacing it with the following: As of the close of business on October 15, 2012, none of the Reporting Persons beneficially own any shares of Common Stock of the Issuer. Item4.Purpose of Transaction Item 4 of the Initial 13D is hereby amended at add the following: As of the close of business on October 15, 2012, the Reporting Persons have ceased to own any shares of Common Stock of the Issuer, are no longer member of Lucas Energy Shareholders for Change, and shall cease to be Reporting Persons immediately after the filing of this Amendment No. 1. Item5.Interest in Securities of the Issuer Item 5 of the Initial 13D is hereby amended at add the following: (a) – (b) As of the close of business on October 15, 2012, none of the Reporting Persons own any shares of Common Stock of the Issuer. (c) Since the filing of the Initial 13D, the Reporting Persons have purchased (or sold) the following shares of Common Stock of the Issuer on the open market: 7 Jeffrey E. Eberwein Purchase Date Quantity Price per Share Total Cost Form of Transaction 10/05/12 ) ) Open Market 10/08/12 ) ) Open Market 10/09/12 ) ) Open Market 10/10/12 ) ) Open Market 10/11/12 ) ) Open Market David M. Heikkinen Purchase Date Quantity Price per Share Total Cost Form of Transaction 10/05/12 ) ) Open Market 10/05/12 ) ) Open Market CCM Opportunistic Partners, LP Purchase Date Quantity Price per Share Total Cost Form of Transaction 10/05/12 ) ) Open Market Aaron J. Kennon Purchase Date Quantity Price per Share Total Cost Form of Transaction 10/05/12 ) ) Open Market Alfred John Knapp, Jr. Purchase Date Quantity Price per Share Total Cost Form of Transaction 10/12/12 ) ) Open Market 10/12/12 ) ) Open Market 10/12/12 ) ) Open Market 10/12/12 ) ) Open Market 10/15/12 ) ) Open Market 10/15/12 ) ) Open Market 10/15/12 ) ) Open Market Item7.Material to be Filed as Exhibits Exhibit 99.1Joint Filing Agreement filed with the Initial 13D on September 27, 2012 and incorporated by reference herein. 8 SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: October 15, 2012 Jeffrey Eberwein Alfred John Knapp, Jr. /s/ Jeffrey Eberwein /s/ Alfred John Knapp, Jr. Jeffrey Eberwein, Individually Alfred John Knapp, Jr., Individually Aaron J. Kennon CCM Opportunistic Partners, LP By: CCM Opportunistic Partners GP, LP, /s/ Aaron J. Kennon its General Partner Aaron J. Kennon, Individually By: CCM GP, LLC, its General Partner David M. Heikkinen By: /s/ Alfred John Knapp, Jr. Name: Alfred John Knapp, Jr. /s/ David M. Heikkinen Title: Manager David M. Heikkinen, Individually CCM Opportunistic Advisors, LLC /s/ Alfred John Knapp, Jr. Name: Alfred John Knapp, Jr. Title: Manager 9
